ACCEPTED
                                                                                       06-15-00059-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 11/9/2015 11:00:56 AM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                   NO. 06-15-00059-CV
______________________________________________________
                                             FILED IN
                                                              6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
        IN THE SIXTH DISTRICT COURT OF                     APPEALS
                                                              11/9/2015 11:00:56 AM
                   TEXARKANA, TEXAS                                DEBBIE AUTREY
                                                                       Clerk
______________________________________________________

           Frankie Marie Miller, Individually and as Representative
                         of the Estate of T.J. Miller,
                                                Appellant,

                                         v.

      John D. Mullen, M.D. and Titus Regional Medical Center,
                                          Appellees.
______________________________________________________

     APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
                 OF TIME TO FILE BRIEF
______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      1.    Appellant’s Brief is due on November 12, 2015. Appellant seeks a 21-

day extension to make the brief due on December 3, 2015.

      2.    This is the first request for an extension.

      3.    The record was filed in this case on October 12, 2015. Between

October 12 and November 12, the undersigned has had or will have two oral

arguments in the Supreme Court of Texas and another in the Texas Court of


MOTION FOR EXTENSION
PAGE 1
Criminal Appeals, and two petitions for review due in the Texas Supreme Court.

This is in addition to the ordinary workload of counsel (which includes a reply brief

in the El Paso Court of Appeals, appellees’ brief in the Dallas Court of Appeals,

appellee’s brief in the Fort Worth Court of Appeals, and appellant’s brief in the

Fort Worth Court of Appeals).

      4.     Appellee does not oppose this motion.

      Based on the foregoing, Appellant asks that the deadline to file her brief be

extended to December 3, 2015.

                                          Respectfully submitted,

                                          /s/Charles “Chad” Baruch
                                          The Law Office of Chad Baruch
                                          Texas Bar Number 01864300
                                          3201 Main Street
                                          Rowlett, Texas 75088
                                          Telephone: (972) 412-7192
                                          Facsimile: (972) 412-4028
                                          E-Mail: baruchEsq@aol.com

                                          Attorney for Appellant




MOTION FOR EXTENSION
PAGE 2
                     CERTIFICATE OF CONFERENCE

      The undersigned certifies that he conferred with Russell Schell, counsel for
appellee, who stated that he does not oppose the relief sought by this motion.


                                      /s/Charles “Chad” Baruch

                         CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of this notice of appeal was
served this 9th day of November, 2015, upon the following counsel of record by
efiling and email:

Russell W. Schell
Schell Cooley LLP
15455 Dallas Parkway, Suite 550
Addison, Texas 75001
Trial Counsel for Appellees
rschell@schellcooley.com
vbrumley@schellcooley.com
shaley@schellcooley.com

                                      /s/Charles “Chad” Baruch




MOTION FOR EXTENSION
PAGE 3